Citation Nr: 0625076	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-24 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
May 2005, without waiver of RO consideration of the 
additional evidence.  The RO has not adjudicated the issue on 
appeal with consideration of this additional evidence.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In May 2006, the 
Board sent the veteran a letter informing him that the 
additional evidence had not been reviewed by the Regional 
Office and gave him the opportunity to waive his right to 
initial agency of original jurisdiction (AOJ) consideration 
of the evidence and request that the Board proceed with the 
adjudication of his appeal without remanding his case to the 
AOJ.  However, the record does not demonstrate that the 
veteran submitted a waiver within the prescribed 45-day time 
period.  Thus, the claim must be remanded to the AOJ for 
consideration of the additional evidence.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate his claim for service connection, but he 
was not provided with notice that a disability rating or 
effective date would be assigned in the event of an award 
of the benefit sought.  As such, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issue on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a 
respiratory disability, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  The RO must consider all additional 
evidence of record received since 
issuance of the statement of the case in 
June 2004, and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


